DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Mann et al. (US 2021/0176447, has provisional filing date of Dec. 6, 2019. Copy of Provisional Application is attached; hereinafter referred as Mann. Citation is provided from the US PGPUB 2021/0176447).
Regarding claim 1, Mann discloses an apparatus (camera, title, ¶0002), comprising: 
 	a phase detection auto focus (PDAF) sensor including a plurality of focus pixels and a plurality of micro lenses (PDAF Sensor 102 including a plurality of focus pixels 140, 142 and a plurality of micro lenses 150, fig. 1, ¶0032); and 
 	an optical system (Optical element 110, fig. 1) located above the PDAF sensor (fig. 1) and configured to direct light to the micro lenses of the PDAF sensor (fig. 1, ¶0033), the optical system including a lens (un-masked portion of Optical element 110, through which light passes, figs. 1, ¶0033) and an opaque element (mask and masked portion of 110, through which light does not pass, figs. 1, 3 etc. E.g. 310 is a mask on lens 210, ¶0040, ¶0033) configured to block light through the lens except for at least one circular asymmetric subsection of the lens (light is blocked through the lens except for at least one circular asymmetric subsection of the lens, on which mask is not present, figs. 1, 3, ¶0033, ¶0040. Also see figs. 8-10).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Moriyama (US 5,160,834).

Regarding claim 2, Mann discloses the apparatus of claim 1, except, wherein the lens is at least one of a spherical lens, an aspherical lens, a cylindrical lens, or a Fresnel lens.  
However, Moriyama discloses a focus detection apparatus (abstract), that uses a condenser objective lens B is formed into an aspherical shape (Col. 8, lines 15-16, figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mann, with the teaching of Moriyama of using an aspherical lens for the objective condenser lens 110 and/or 210 of Mann, to obtain, wherein the lens is at least one of a spherical lens, an aspherical lens, a cylindrical lens, or a Fresnel lens, because, such lens can achieve stabilized distribution of light to be incident on the sensor (Moriyama: Col. 8, lines 16-20).

Regarding claim 3, Mann in view of Moriyama discloses the apparatus of claim 2, wherein the at least one circular asymmetric subsection comprises a plurality of lens subsections, and the opaque element is configured to block light through the lens except for the plurality of lens subsections (Mann: ¶0033, ¶0040-0043, ¶0055, figs. 1, 3, 8-10 etc.).  

Regarding claim 4, Mann in view of Moriyama discloses the apparatus of claim 2, wherein at least one circular asymmetric subsection of the lens is one of rectangular or circular (Mann: ¶0033, ¶0040-0043, ¶0055, figs. 1, 3, 8-10 etc.).  

Claims 5, 6, 9 rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Wang (US 2017/0187948).

Regarding claims 5 and 6, Mann discloses the apparatus of claim 1, except, wherein the plurality of focus pixels comprise a subset of visible light PDAF pixels and a subset of infrared (IR) light PDAF pixels, and except, further comprising an infrared (IR) light emitter.

However, Wang discloses plurality of focus pixels comprise a subset of visible light PDAF pixels and a subset of infrared (IR) light PDAF pixels (figs. 3-6, abstract). Wang also discloses an IR emitter 140 (fig. 1, ¶0032), which emits wavelengths of IR spectrum operable for detection of focused imagery using PDAF at dark lighting condition for surveillance purpose (¶0005).


Regarding claim 9, Mann discloses an apparatus (camera, title, ¶0002), comprising: 
 	an optical system (Optical element 110, fig. 1) located above a phase detection auto focus (PDAF) sensor (fig. 1) and configured to direct light to micro lenses of the PDAF sensor(fig. 1, ¶0033), the optical system including a lens (un-masked portion of Optical element 110, through which light passes, figs. 1, ¶0033) and an opaque element (mask and masked portion of 110, through which light does not pass, figs. 1, 3 etc. E.g. 310 is a mask on lens 210, ¶0040, ¶0033) configured to block light through the lens except for at least one circular asymmetric subsection of the lens (light is blocked through the lens except for at least one circular asymmetric subsection of the lens, on which mask is not present, figs. 1, 3, ¶0033, ¶0040. Also see figs. 8-10).
 


However, Wang discloses plurality of focus pixels comprise a subset of visible light PDAF pixels and a subset of infrared (IR) light PDAF pixels (figs. 3-6, abstract). Wang also discloses an IR emitter 140 (fig. 1, ¶0032), which emits wavelengths of IR spectrum operable for detection of focused imagery using PDAF at dark lighting condition for surveillance purpose (¶0005).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mann to include the teaching of Wang of incorporating both visible and IR lights of the spectrum for phase detection AF mechanism, to obtain, an infrared (IR) light emitter; and the PDAF sensor configured to include at least a set of focus pixels and a set of IR PDAF pixels, the set of IR PDAF pixels configured to receive IR light emitted by the IR light emitter, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would improve the versatility and operability of the overall system by allowing detection of focused image in dark lighting condition using PDAF (¶0005).

Claims 7, 8 rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Yamasaki (US 7,652,713).
Regarding claim 7, Mann discloses the apparatus of claim 1, except, wherein the optical system further includes a filter configured to filter out visible light through the at least one circular asymmetric subsection of the lens.  

However, Yamasaki discloses a focus detection mechanism using phase detection scheme (abstract), where IR cut filter F1 in the optical path cuts out the infrared light spectrum (figs. 7, 36, Col. 8, lines, 1-3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mann to include the teaching of Yamasaki of inserting an IR cut filter in the optical system, to obtain, wherein the optical system further includes a filter configured to filter out visible light through the at least one circular asymmetric subsection of the lens, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such inclusion would enhance the focus detection sensitivity of the overall system in visible light spectrum. 

Regarding claim 8, Mann discloses the apparatus of claim 1, except, further comprising a compound lens including two or more lens elements, and wherein the optical system is configured to be at least one of the lens elements.
However, Yamasaki discloses in figs. 7 and 36, that compound lens system including two or more lens elements. Yamasaki further discloses that optical system ST, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mann, with the teaching of Yamasaki of using the light blocker masked lens as one element in the train of optical elements of the compound lens system, to obtain, apparatus further comprising a compound lens including two or more lens elements, and wherein the optical system is configured to be at least one of the lens elements, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the overall versatility of the system, giving finer control over the optical system to achieve focusing using higher sensitivity. 

Claim 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Wang and Moriyama (US 5,160,834).

Regarding claim 10, Mann in view of Wang discloses the apparatus of claim 9, except, wherein the lens is at least one of a spherical lens, an aspherical lens, a cylindrical lens, or a Fresnel lens.  
However, Moriyama discloses a focus detection apparatus (abstract), that uses a condenser objective lens B is formed into an aspherical shape (Col. 8, lines 15-16, figs. 1-4).
Moriyama: Col. 8, lines 16-20).

Regarding claim 11, Mann in view of Wang and Moriyama discloses the apparatus of claim 10, wherein the at least one circular asymmetric subsection comprises a plurality of lens subsections, and the opaque element is configured to block light through the lens except for the plurality of lens subsections (Mann: ¶0033, ¶0040-0043, ¶0055, figs. 1, 3, 8-10 etc.).

Regarding claim 12, Mann in view of Wang and Moriyama discloses the apparatus of claim 10, wherein each of the at least one circular asymmetric subsection of the lens is one of rectangular or circular (Mann: ¶0033, ¶0040-0043, ¶0055, figs. 1, 3, 8-10 etc.).

Claims 13, 14 rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Wang and Yamasaki.

Regarding claim 13, Mann in view of Wang discloses the apparatus of claim 9, except, wherein the optical system further includes a filter configured to filter out visible light through the at least one circular asymmetric subsection of the lens.  
However, Yamasaki discloses a focus detection mechanism using phase detection scheme (abstract), where IR cut filter F1 in the optical path cuts out the infrared light spectrum (figs. 7, 36, Col. 8, lines, 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mann to include the teaching of Yamasaki of inserting an IR cut filter in the optical system, to obtain, wherein the optical system further includes a filter configured to filter out visible light through the at least one circular asymmetric subsection of the lens, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such inclusion would enhance the focus detection sensitivity of the overall system in visible light spectrum. 

Regarding claim 14, Mann in view of Wang discloses the apparatus of claim 9, except, further comprising a compound lens including two or more lens elements, and wherein the optical system is configured to be at least one of the lens elements.  

However, Yamasaki discloses in figs. 7 and 36, that compound lens system including two or more lens elements. Yamasaki further discloses that optical system ST, functioning as iris, is configured to be at least one of the element of the compound lens system.
. 

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Taniguchi (US 2012/0038810).

Regarding claim 15, Mann discloses an apparatus, comprising: a phase detection auto focus (PDAF) sensor including a plurality of focus pixels and a plurality of micro lenses; an optical system located above the PDAF sensor and configured to direct light to the micro lenses of the PDAF sensor, the optical system including a lens and an opaque 030284.1763239Qualcomm Ref. No. 184919U2 element configured to block light through the lens except for at least one circular asymmetric subsection of the lens (see substantively equivalent claim 1 rejection above).

However, Taniguchi discloses an iris/shutter 102 that controls the aperture diameter to control the amount of light during imagin (¶0026-0027, fig. 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mann such that the an iris/shutter/aperture is included in the optical path of the camera, to obtain, aperture configured to adjust an amount of light received at the optical system, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, inclusion of aperture in the optical path would give the user additional means to control the amount of light entering in the optical path and sensor, to improve the overall imaging quality.

Claim 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Taniguchi and further in view of Moriyama.

Regarding claim 16, Mann discloses the apparatus of claim 15, except, wherein the lens is at least one of a spherical lens, an aspherical lens, a cylindrical lens, or a Fresnel lens.  
However, Moriyama discloses a focus detection apparatus (abstract), that uses a condenser objective lens B is formed into an aspherical shape (Col. 8, lines 15-16, figs. 1-4).
Moriyama: Col. 8, lines 16-20).

Regarding claim 17, Mann in view of Taniguchi and Moriyama discloses the apparatus of claim 16, wherein the at least one circular asymmetric subsection comprises a plurality of lens subsections, and the opaque element is configured to block light through the lens except for the plurality of lens subsections (Mann: ¶0033, ¶0040-0043, ¶0055, figs. 1, 3, 8-10 etc.).

Regarding claim 18, Mann in view of Taniguchi and Moriyama discloses the apparatus of claim 16, wherein the at least one circular asymmetric subsection of the lens is one of rectangular or circular (Mann: ¶0033, ¶0040-0043, ¶0055, figs. 1, 3, 8-10 etc.).

Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Taniguchi and Wang.

Regarding claims 19 and 20, Mann in view of Taniguchi discloses the apparatus of claim 15, except, wherein the plurality of focus pixels comprise a subset of visible light except, further comprising an infrared (IR) light emitter.
However, Wang discloses plurality of focus pixels comprise a subset of visible light PDAF pixels and a subset of infrared (IR) light PDAF pixels (figs. 3-6, abstract). Wang also discloses an IR emitter 140 (fig. 1, ¶0032), which emits wavelengths of IR spectrum operable for detection of focused imagery using PDAF at dark lighting condition for surveillance purpose (¶0005).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mann to include the teaching of Wang of incorporating both visible and IR lights of the spectrum for phase detection AF mechanism, to obtain, wherein the plurality of focus pixels comprise a subset of visible light PDAF pixels and a subset of infrared (IR) light PDAF pixels, and further comprising an infrared (IR) light emitter, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would improve the versatility and operability of the overall system by allowing detection of focused image in dark lighting condition using PDAF (¶0005).

Claims 21, 22 rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Taniguchi and Yamasaki.

Regarding claim 21, Mann in view of Taniguchi discloses the apparatus of claim 15, except, wherein the optical system further includes a filter configured to filter out visible light through the at least one circular asymmetric subsection of the lens.  
However, Yamasaki discloses a focus detection mechanism using phase detection scheme (abstract), where IR cut filter F1 in the optical path cuts out the infrared light spectrum (figs. 7, 36, Col. 8, lines, 1-3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mann to include the teaching of Yamasaki of inserting an IR cut filter in the optical system, to obtain, wherein the optical system further includes a filter configured to filter out visible light through the at least one circular asymmetric subsection of the lens, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such inclusion would enhance the focus detection sensitivity of the overall system in visible light spectrum. 

Regarding claim 22, Mann discloses the apparatus of claim 15, except, further comprising a compound lens including two or more lens elements, and wherein the optical system is configured to be at least one of the lens elements.

However, Yamasaki discloses in figs. 7 and 36, that compound lens system including two or more lens elements. Yamasaki further discloses that optical system ST, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Mann, with the teaching of Yamasaki of using the light blocker masked lens as one element in the train of optical elements of the compound lens system, to obtain, apparatus further comprising a compound lens including two or more lens elements, and wherein the optical system is configured to be at least one of the lens elements, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the overall versatility of the system, giving finer control over the optical system to achieve focusing using higher sensitivity.

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Moriyama (5,402,198), Suda (6,597,868), Ikeda (7,358,999), Ogino (8,773,645), Yamasaki (8,767,118), Gharib et al. (2008/0259354), Higashihara et al. (6,473,126), Roh et al. (2021/0126032) – who disclose different PDAF techniques of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697